Per Curiam.
This suit was brought to recover damages under the Death act. The complaint alleges and the proofs support the allegations in the complaint, that Mary Stihowsky, the plaintiff’s intestate, was a tenant of the defendant, on the second floor of an apartment house, No. 20 Jackson street, in the city of Passaic, New Jersey, and on the 9th of September, 1924, she fell from the porch. The porch rails and poles thereof had become rotten and faulty. She fell twenty feet, causing her death. Negligence of the defendant in the respects above stated being alleged.
The trial resulted in a verdict for the plaintiff for $2,916. The defendant obtained a rule to show cause why the verdict should not be set aside and a new trial granted. The defendant writes down three reasons in support of the rule — first, the verdict is against the weight of the evidence; second, the verdict is excessive; third, error in refusing to nonsuit the plaintiff.
We find no merit in any of these reasons. The case is controlled by the case of Charney v. Cohen, 94 N. J. L. 381; affirmed, 95 Id. 538.
The rule to show cause is discharged, with costs.